IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JUDITH M. FISHER,                         : No. 56 MM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
EUGENE A. KACZOROWSKI, M.D.,              :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.